— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered February 25, 1983, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not abuse its discretion in its Sandoval ruling which allowed the prosecutor to elicit that the defendant had been convicted of a misdemeanor in 1981.
The defendant failed to preserve any claim of error with respect to the interpreter of the interpretation, and we decline to exercise our interest of justice jurisdiction with respect thereto (see, CPL 470.05 [2]). Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.